Case 5:20-cv-01388-LHK Document 18 Filed 06/15/21 Page 1 of 2

In the extradition case
of Donald James Kollmar Case No. 5.20-cv-01388-LHK

M.L.B.E. Kollmar-Stienen wife of Don
Hoogaarslaan 107

1503 WD Zaandam

the Netherlands

The Honorable Lucy M. Koh

United States District Judge

United States District Court for the Northern District of California
San Jose Division

San Jose Courthouse
280 South 1st Street
San Jose

CA 95113

Zaandam, the Netherlands
May 27 2021

Dear Judge Koh,

| am writing to you regarding the extradition case of my husband.
| am Marie-Louise Kollmar-Stienen, wife of Don since Feb 1995 and living in the Netherlands
together since July 1994.

| am a Dutch citizen working as a lawyer for the Dutch government since Dec 1991. Since
June 2007 | have been working in the area of child protection and juvenile criminal cases as
legal adviser to my co-workers at the Child Protection Board in Amsterdam. Prior to this
position, | worked as a special assistant to juvenile judges in the Amsterdam court.

My husband, Don, is a US citizen with no previous criminal or legal issues.

| remain grateful that Don is on bail. Don has spent much of his life savings on legal counsel.
The support of California friends made bail possible.

He is not home and is being hosted by another San Francisco friend.

The length of time this case is taking has exceeded what his bail holders and host were
expecting and it is becoming an increasing burden for all involved.

The pain of not knowing when this nightmare will end prompted me to write to you and ask
you to look at Don's case.

Why is this a nightmare for my husband and me?

My husband is being falsely accused by one person; charges that allegedly happened in
Toronto, Canada between 1975-1979.

In 1980 the complainant and her family started to live with the group my husband was part of
since 1975. My husband left the group in October 1979, when it became apparent the group
was becoming a cult.

The group and therefore the complainant and her family came under the influence of a cult
leader, John Hanas, who claimed himself to be Jesus Christ.

Case 4:19-mj-70677-MAG Document 64 Filed 12/10/19 Page 11 of 46 (1-5).

 
Case 5:20-cv-01388-LHK Document 18 Filed 06/15/21 Page 2 of 2
Mag a 22\

The complainant states in her video testimony and written statement from 1996-1997:"..our
lives were completely controlled and manipulated by John Hanas...um the people basically
gave their will to him...".

Case 4:19-mj-70677-MAG Document 55 Filed 10/03/19 Page 64 of 157.

In 1985 my husband, on visiting Toronto and seeing John Hanas on the street, confronted
him with his wrong doing and the harm he was causing his students and members of the
group.

According to my husband after that encounter John Hanas saw Don as a threat and was
afraid Don would expose his cult to the media.

This was the start of John Hanas influencing the complainant and her family in creating false
memories of encounters between my husband and the complainant.

Case 5:20-cv-01388-LHK Document 14 Filed 06/02/20 page 15 of 21.

Case 4:19-mj-70677-MAG Document 64 Filed 12/10/19 page 10 of 46 (1-18)

The charges against my husband became known to the Canadian police in March 1997. The
Canadian police never pursued the charges until the end of 2018.

My husband was never informed about these charges even though the Canadian police
knew his address in Amsterdam. Don has also had a website under his own name since
1998.

In addition, we travelled together to Canada on multiple occasions since March 1997 to visit
family living in Canada.

According to Toronto attorney Brain Greenspan, the delay was unconstitutional according to
Canadian law.

Brian Greenspan: Case 4:19-mj-70677 Document 64-2 Filed 12/10/19 page 1 of 9
unconstitutional delay.

Brian Greenspan: Case 5:20-cv-01388-LHK Document 16 Filed 06/02/20 page 3 of 3.

Since his arrest on May 3, 2019, Don lost both of his parents who died in September and

December 2020. In March 2021 we lost our much beloved dog, a springer spaniel of 14
years, Maxwell.

The Covid-19 pandemic travel restrictions since March 2020 have prevented me from being
able to visit him with regularity, after 10 months | was able to visit in November 2020.

Now, | am waiting for my Covid-19 vaccinations so | can travel to the USA. We greatly miss
each other.

The strain from waiting for resolution of false and decades-old accusations, is becoming
increasingly unbearable for me and led me to reach out to you.

In late January 2021, we received two briefs from your Chambers which provided us hope of
a ruling.

| remain hopeful that the US court will see the evidence and allow my husband to return
home.

Thank you for taking the time to read my plea.
Marie-Louise Kollmar-Stienen

y

fr

 
 
